        Case 6:18-cv-00339-ADA Document 140 Filed 08/19/19 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

AMERICAN PATENTS LLC,              §
                                   §
            Plaintiff,             §
      v.                           §               CIVIL ACTION No. 6:18-CV-339-ADA
                                   §
MEDIATEK INC., MEDIATEK USA INC.,  §               JURY TRIAL DEMANDED
BROADCOM PTE LTD, BROADCOM         §
CORPORATION, LENOVO (SHANGHAI)     §
ELECTRONICS TECHNOLOGY CO. LTD., §
LENOVO GROUP, LTD., NXP            §
SEMICONDUCTORS N.V., NXP B.V., NXP §
USA, INC., QUALCOMM INCORPORATED §
and QUALCOMM TECHNOLOGIES, INC., §
                                   §
            Defendants.            §


           DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR
          ENTRY OF FORM PROTECTIVE ORDER AND CROSS-MOTION
         FOR ENTRY OF DEFENDANTS’ PROPOSED PROTECTIVE ORDER

       Defendants MediaTek Inc., MediaTek USA Inc., Broadcom Pte Ltd., Broadcom

Corporation, Lenovo (Shanghai) Electronics Technology Co. Ltd., Lenovo Group, Ltd., NXP

Semiconductors N.V., NXP B.V., NXP USA, Inc., Qualcomm Incorporated and Qualcomm

Technologies, Inc. (collectively, “Defendants”), by and through their undersigned counsel,

hereby oppose Plaintiff American Patents LLC’s Motion for Entry of Form Protective Order

(Dkt. No. 138), and cross-move for entry of a Protective Order that has been collectively

prepared and agreed to by all Defendants (“Defendants’ Proposed Protective Order”).

       Plaintiff’s Motion should be denied, as the “Form Protective Order” Plaintiff unilaterally

proposed does not provide adequate protections for Defendants’ extremely sensitive and highly

confidential information, which they are required to produce on August 30, 2019, and the

additional confidential information and source code that Plaintiff will likely seek from


                                               1
        Case 6:18-cv-00339-ADA Document 140 Filed 08/19/19 Page 2 of 12




Defendants once fact discovery in this case begins. As such, Defendants hereby cross-move for

entry of Defendants’ Proposed Protective Order, attached hereto as Exhibit A, which Defendants

collectively prepared and all Defendants agree provides adequate protections for Defendants’

valuable and confidential technical and business information. 1

       In its Motion, Plaintiff omits the history of this dispute, including Plaintiff’s ever-shifting

position on which proposed protective order Plaintiff sought to enter, Plaintiff’s refusal to

negotiate with Defendants regarding Defendants’ Proposed Protective Order, and Plaintiff’s

claims that certain provisions in Defendants’ Proposed Protective Order “made no sense,” even

though those same types of provisions appear in the protective order Plaintiff initially proposed.

For all these reasons, Plaintiff’s Motion should be denied, and Defendants’ Cross-Motion should

be granted.

                              I.      FACTUAL BACKGROUND

       Plaintiff filed its Original Complaint for Patent Litigation against Defendants on

November 14, 2018. Dkt. No. 1. Therein, Plaintiff asserted four patents against Defendants that

Plaintiff claims “generally pertain to on-chip service capabilities used in integrated circuits.” Id.

at 11, ¶ 45. On June 18, 2019, the Court sent a template for a Scheduling Order to the parties to

foster negotiations on a case schedule. The next day, Defendants began collectively working on

a draft protective order to protect the confidential technical and sales information that

Defendants would be required to produce for the accused products identified in Plaintiff’s

forthcoming preliminary infringement contentions. On June 24, 2019, the Court entered an

1
        Defendants’ Proposed Protective Order contains many of the same provisions that have
been entered by other courts in patent litigations. See, e.g., In Re Koninklijke Philips Patent
Litigation, No. 18-cv-01885, Dkt. No. 132 (N.D. Cal. Feb. 23, 2017); Evolved Wireless, LLC v.
HTC Corp., et al., No. 15-cv-543, Dkt. No. 37 (D. Del. Mar 15, 2016); Uniloc USA, Inc., et al. v.
Motorola Mobility, LLC, No. 17-cv-1658, Dkt. No. 32 (D. Del. Aug. 10, 2018).



                                                 2
        Case 6:18-cv-00339-ADA Document 140 Filed 08/19/19 Page 3 of 12




Agreed Scheduling Order, which required Plaintiff to serve its preliminary infringement

contentions on July 2, 2019, and Defendants to serve “technical documents, including software

where applicable, sufficient to show the operation of the accused product(s)” and “summary,

annual sales information for the accused product(s) for the prior two years” on August 30, 2019.

Dkt. No. 121 at 2.

       On July 2, 2019, Plaintiff served its preliminary infringement contentions, which allege

that nearly 700 of Defendants’ products infringe each asserted claim of the four asserted

patents. 2 On August 1, 2019, just as all five Defendant groups were finalizing their agreement to

the form and substance of Defendants’ Proposed Protective Order, Plaintiff sent an e-mail to

Defendants indicating that “[i]n advance of defendants’ upcoming productions, [Plaintiff] would

like to get a protective order on file that allows our experts and consultants to review the

materials in those productions. Attached is a proposed Protective Order that is based on Judge

Gilstrap’s model Protective Order.” 3    Ex. B (e-mail from R. Pinckney to Defendants with

Plaintiff’s initially-proposed protective order attached (Aug. 1, 2019)).    Notably, Plaintiff’s

initially-proposed order includes a “prosecution bar” provision (see id. at ¶ 11), and a procedure

for the review and production of source code. See id. at ¶ 10.

       The next day, Defendants responded to Plaintiff and explained that “[w]hile we

appreciate Plaintiff providing a proposed Protective Order, Defendants have also been working

on a proposed Protective Order …. As all the Defendants have already agreed to the attached



2
        The parties currently have a dispute as to the sufficiency of Plaintiff’s preliminary
infringement contentions, and Defendants’ corresponding production obligations, which the
parties raised in correspondence with the Court on August 12, 2019.
3
        Chief District Judge Rodney Gilstrap in the Eastern District of Texas provides a sample
protective order for patent cases. See
http://www.txed.uscourts.gov/sites/default/files/judgeFiles/Sample_Protective_Order_Patent_Ca
ses_%28April%202019%29.docx.


                                                3
        Case 6:18-cv-00339-ADA Document 140 Filed 08/19/19 Page 4 of 12




Protective Order, we think it would be more efficient if the parties could work from Defendants’

proposed Protective Order.” Ex. C (e-mail from R. Levinson to R. Pinckney (Aug. 2, 2019)).

Similar to Plaintiff’s initially-proposed protective order, Defendants’ Proposed Protective Order

includes a “prosecution bar” (see Ex. A at ¶ 9) and procedures for the review and production of

source code. See id. at ¶ 12. Plaintiff responded on August 6, 2019, and stated:

       We are not willing to work off of Defendants protective [sic], especially since we
       sent y’all our draft first. We proposed the Gilstrap protective order as a
       compromise seeing as it contains many provisions that defendants often request.
       Since Defendants do not want to work off of that draft, we will ask the Court to
       make one small change to the current protective order so that experts can review
       confidential information. We assume y’all oppose this change, and we will file an
       opposed motion to make this change unless y’all inform us otherwise.

Ex. D (e-mail from Z. Harrington to R. Levinson (Aug. 6, 2019)).

       Defendants responded that same day, and informed Plaintiff that they were “disappointed

to hear that Plaintiff is not willing to even discuss the protective order that Defendants have

proposed to protect their confidential information,” and further explained that there is no “current

protective order” in place. 4 Ex. E (e-mail from T. VanHoutan to Z. Harrington (Aug. 6, 2019)).

Defendants also noted that it was necessary to meet and confer pursuant to Local Rule CV-7(i)

before Plaintiff could unilaterally move to enter any protective order. Id. In response, Plaintiff

circulated a “proposed modified interim protective order” that Plaintiff sought to enter while the

parties discussed “proposed provisions for a final protective order,” which Plaintiff contended

“should be presented as a redline against our proposed final protective order,” i.e., Judge

Gilstrap’s model Protective Order. Ex. F (e-mail from Z. Harrington to T. VanHoutan with

Plaintiff’s “proposed modified interim protective order” attached (Aug. 6, 2019)).
4
        While the “Order Governing Proceedings – Patent Case” that was sent to the parties by
the Court on June 18, 2019 included an “interim protective order” provision, the “Order
Governing Proceedings” was never entered by the Court. Rather, the parties only moved the
Court for entry of an Agreed Scheduling Order. See Dkt. Nos. 118 and 121. Thus, there is no
“interim protective order” currently governing this case.


                                                 4
        Case 6:18-cv-00339-ADA Document 140 Filed 08/19/19 Page 5 of 12




        The parties met and conferred on August 8, 2019, during which Plaintiff confirmed that it

would not negotiate with Defendants on their Proposed Protective Order. When asked what

specifically about Defendants’ Proposed Protective Order was problematic for Plaintiff, Plaintiff

claimed that the “prosecution bar” and the source code provisions were not appropriate for this

case.   Upon inquiry from Defendants, Plaintiff confirmed that Plaintiff’s law firm did not

currently engage in patent prosecution. Moreover, Plaintiff would not confirm that Plaintiff

would not be seeking the production of Defendants’ source code. The parties concluded the

meet and confer without resolving the dispute, and Plaintiff indicated that it would file a motion

for entry of its “modified interim protective order.”

        Later that day, Plaintiff changed its position, advising Defendants that “it probably makes

sense to move forward to a final protective order instead of a modified interim protective order.”

Ex. G (e-mail from Z. Harrington to Defendants’ counsel (Aug. 8, 2019)). However, rather than

propose entry of Plaintiff’s initially-proposed protective order based on Judge Gilstrap’s model

Protective Order, Plaintiff indicated that it would move for entry of the form protective order set

forth in Appendix H to the Court’s Local Rules. See id.

        Defendants responded the next day and noted that the “form protective order … does not

provide adequate protections for Defendants’ confidential information. We again urge Plaintiff

to reconsider its position and work with Defendants on a mutually-agreeable protective order,

starting with the draft Protective Order that all of the Defendants have already agreed to.” Ex. H

(e-mail from T. VanHoutan to Z. Harrington (Aug. 09, 2019)). Despite the fact that the parties

had not met and conferred on the Appendix H “form protective order,” Plaintiff responded that it

already had proposed edits to Defendants’ Proposed Protective Order – “delete everything that

exceeds the protections provided in [Appendix] H. All of defendants’ additional provisions are




                                                 5
        Case 6:18-cv-00339-ADA Document 140 Filed 08/19/19 Page 6 of 12




unnecessary and unwarranted.” Ex. I (e-mail from Z. Harrington to T. VanHoutan (Aug. 09,

2019)). Plaintiff further claimed that it “went through a list of specific objections to several of

the provisions that defendants are asking for [during the meet and confer]. For example, I

explained why defendants’ proposed one-way prosecution bar made no sense. I also explained

that I didn’t think the source code provisions made sense given that defendants have not

indicated that they are going to be producing source code at the end of the month.” Id.        On

August 12, 2019, Plaintiff filed the present Motion.

                                     II.      ARGUMENT

       Defendants agree with Plaintiff that “[g]ood cause exists” to enter a protective order in

this case. Dkt. No. 138 at 1. “[O]n August 30 Defendants must produce, among other things,

their technical documents showing the operation of the accused products.” Id. at 2. While there

is a dispute between the parties on the scope of the “accused products,” there is no dispute that

Plaintiff has accused “on-chip service capabilities used in [Defendants’] integrated circuits.”

Dkt. No. 1 at 11, ¶ 45. Thus, pursuant to the Agreed Scheduling Order, Defendants are obligated

on August 30th to produce “technical documents, including software where applicable, sufficient

to show the operation of the accused product(s),” and “summary, annual sales information for the

accused product(s) for the prior two years.” Dkt. No. 121 at 2.

       Documents evidencing the “operation of” Defendants’ “integrated circuits,” and sales

information related to those “integrated circuits,” contain Defendants’ extremely sensitive,

proprietary, and confidential information, and represent some of Defendants’ most valuable

intellectual property and company information. Moreover, since Plaintiff has moved to enter a

“final protective order” (as opposed to an “interim” order), the protective order that is entered

now will govern Defendants’ subsequent productions once fact discovery begins – which may




                                                6
        Case 6:18-cv-00339-ADA Document 140 Filed 08/19/19 Page 7 of 12




include the production of the source code underlying Defendants’ “integrated circuits,” some of

Defendants’ most valuable property. Thus, the parties agree that “good cause” exists pursuant to

Local Rule CV-26(c) for the entry of a protective order to protect the disclosure of Defendants’

valuable and confidential information.

       What the parties do not agree on are the provisions necessary to protect Defendants’

confidential information that will be produced in this case. According to Plaintiff, Appendix H

is sufficient “at least because it sets forth a procedure for allowing experts and consultants to

review confidential information.”    Dkt. No. 138 at 1.     As an initial matter, the ability of

Plaintiff’s experts to review Defendants’ confidential information is not the only consideration.

That access must be balanced with the provisions necessary to protect Defendants’ confidential

information that will be produced to Plaintiff (and reviewed by Plaintiff’s “experts and

consultants”). Plaintiff’s repeated assertion that expert access is the only provision that is

necessary for a protective order in a patent case (involving the design and functionality of

“integrated circuits”) demonstrates Plaintiff’s lack of awareness of, or disregard for, the

proprietary and confidential nature of the information that Defendants will be required to

produce.

       Moreover, unlike Defendants’ Proposed Protective Order, Appendix H is not specific to a

patent case, let alone a complex patent case involving the “integrated circuits” of multiple

Defendants that are competitors.         Critically, Appendix H allows for the “Confidential

information” of one Defendant to be provided to the “officers or employees of [other

Defendants] who are actively involved in the prosecution or defense of this case.” Dkt. No. 138,

Ex. A at ¶ 2.b.iii. Moreover, Appendix H does not provide a right to exclude such persons from

a deposition in which the Defendant’s “Confidential information” is disclosed. Id. at ¶ 6.




                                                7
        Case 6:18-cv-00339-ADA Document 140 Filed 08/19/19 Page 8 of 12




Further, Appendix H allows for the disclosure of Defendants’ “Classified Information” to

“potential” (as opposed to vetted and retained) independent experts or consultants and does not

specify what (if any) information is required to be disclosed to designate an expert or consultant.

Id. at ¶ 2.a.ii. Additionally, Appendix H does not outline a procedure for the review and

production of source code – which Plaintiff admitted may be relevant in this case. 5 As such,

Appendix H is inadequate to govern the production of Defendants’ most valuable and

confidential material. 6

        As opposed to Appendix H, Defendants’ Proposed Protective Order provides adequate

and reasonable protections for Defendants’ confidential information (and affords Plaintiff and its

experts and consultants access to that information). These protections were negotiated between

the five Defendant groups (most of which are direct competitors) and their counsel over the

course of a month and a half, and agreement was secured between the Defendants only through

significant effort. Given that fact, Defendants were surprised when Plaintiff refused to negotiate

with Defendants regarding their Proposed Protective Order. See Ex. D. When Defendants asked

why Plaintiff was opposed to redlining Defendants’ Proposed Protective Order, the only reason

Plaintiff (repeatedly) gave was that the “prosecution bar” and source code provisions in

Defendants’ Proposed Protective Order “made no sense.” See, e.g., Ex. H. However, Plaintiff’s

two objections to Defendants’ Proposed Protective Order ring hollow as Plaintiff’s originally-

proposed protective order contains those very same types of provisions. See Ex. B at ¶ 11

5
        Moreover, even if Plaintiff ultimately elected not to pursue discovery of source code,
Defendants may opt to produce it in aid of their defenses, thus further warranting source code
provisions in Defendants’ Proposed Protective Order.
6
        In addition to Defendants’ confidential information and source code, Plaintiff also pays
no mind to the confidential information and source code of third-parties, which are likely to be at
issue in this case. For example, the majority of Plaintiff’s allegations in its Original Complaint
cite to documents from ARM Ltd., a third-party provider of technology incorporated into the
accused products.


                                                8
        Case 6:18-cv-00339-ADA Document 140 Filed 08/19/19 Page 9 of 12




(prosecution bar) and ¶ 10 (source code provisions). Such provisions are common in patent

cases, given that they are part of Judge Gilstrap’s model Protective Order for patent cases, and,

as Plaintiff acknowledged, are “provisions that defendants often request.” Id. at 1.

       The only basis Plaintiff articulated for its Motion is that “Plaintiff needs its technical

experts and consultants to have access to [Defendants’ August 30th production] to assist Plaintiff

in preparing for the claim construction process, which begins shortly thereafter.” Dkt. No. 138 at

2. However, Plaintiff has not identified a single provision of Defendants’ Proposed Protective

Order that would preclude such access. Further, as the only two provisions from Defendants’

Proposed Protective Order to which Plaintiff objected during the meet and confer are both

common to patent cases and originally proposed by Plaintiff (indicating that Plaintiff believes

that their inclusion in a protective order in this case is reasonable and appropriate), Plaintiff has

no legitimate objection to the entry of Defendants’ Proposed Protective Order.

       Therefore, as all five Defendant groups have agreed to Defendants’ Proposed Protective

Order, and it will adequately protect Defendants’ valuable, confidential information while also

allowing Plaintiff to prosecute its case, Defendants respectfully request that the Court deny

Plaintiff’s request to enter the “Form Protective Order” in Appendix H, and grant Defendants’

request to enter Defendants’ Proposed Protective Order, attached hereto as Exhibit A.

                                     III.    CONCLUSION

       For all the foregoing reasons, Defendants request that the Court deny Plaintiff’s Motion

for Entry of Form Protective Order, and grant Defendants’ Cross-Motion for Entry of

Defendants’ Proposed Protective Order.




                                                 9
       Case 6:18-cv-00339-ADA Document 140 Filed 08/19/19 Page 10 of 12




Dated: August 19, 2019                            Respectfully submitted,

/s/ Eric H. Findlay                               /s/ Tyler T. VanHoutan
Eric H. Findlay                                   Tyler T. VanHoutan
Texas Bar No. 00789886                            Texas Bar No. 24033290
FINDLAY CRAFT                                     MCGUIREWOODS LLP
102 North College Ave., Suite 900                 600 Travis St., Suite 7500
Tyler, TX 75702                                   Houston, TX 77002
                                                  (713) 571-9191
(903) 534-1100
                                                  (713) 571-9652 (Fax)
(903) 534-1137 (Fax)                              tvanhoutan@mcguirewoods.com
EFindlay@FindlayCraft.com
                                                  Rebecca Levinson (Admitted Pro Hac Vice)
Martin Bader (Admitted Pro Hac Vice)              MCGUIREWOODS LLP
Michael J. Hopkins (Admitted Pro Hac Vice)        2001 K Street N.W., Suite 400
SHEPPARD, MULLIN, RICHTER &                       Washington, DC 20006
HAMPTON LLP                                       (202) 828-2816
12275 El Camino Real, Suite 200                   (202) 828-3322 (Fax)
San Diego, CA 92130-4092                          rlevinson@mcguirewoods.com
(858) 720-8900
(858) 509-3691 (Fax)                              Paige Arnette Amstutz
                                                  Texas Bar No. 00796136
mbader@sheppardmullin.com
                                                  SCOTT, DOUGLASS & MCCONNICO, LLP
mhopkins@sheppardmullin.com
                                                  303 Colorado St., Suite 2400
                                                  Austin, TX 78701
Lai L. Yip (Admitted Pro Hac Vice)                (512) 495-6300
SHEPPARD, MULLIN, RICHTER &                       (512) 495-6399 (Fax)
HAMPTON LLP                                       pamstutz@scottdoug.com
Four Embarcadero Center, 17th Floor
San Francisco, CA 94111                           Counsel for MediaTek Inc., MediaTek USA
(415) 434-9100                                    Inc., Broadcom Pte Ltd., Broadcom
(415) 434-3947 (Fax)                              Corporation, NXP Semiconductors N.V.,
lyip@sheppardmullin.com                           NXP B.V., NXP USA, Inc., Qualcomm
                                                  Incorporated and Qualcomm Technologies,
Counsel for Lenovo (Shanghai) Electronics         Inc.
Technology Co., Ltd. and Lenovo Group Ltd.




                                             10
       Case 6:18-cv-00339-ADA Document 140 Filed 08/19/19 Page 11 of 12




Gilbert A. Greene                                Jonah D. Mitchell (Admitted Pro Hac Vice)
Texas Bar No. 24045976                           Doyle B. Johnson (Admitted Pro Hac Vice)
Pierre J. Hubert                                 Osman Mohammed (Admitted Pro Hac Vice)
Texas Bar No. 24002317                           REED SMITH LLP
DUANE MORRIS LLP                                 101 2nd St., Suite 1800
900 S. Capital of Texas Hwy, Suite 300           San Francisco, CA 94105
Austin, TX 78746                                 (415) 543-8700
(512) 277-2300                                   (415) 391-8269 (Fax)
(512) 277-2301 (Fax)                             jmitchell@reedsmith.com
BGreene@duanemorris.com                          dbjohnson@reedsmith.com
PJHubert@duanemorris.com                         omohammed@reedsmith.com

Kevin Anderson (Admitted Pro Hac Vice)           R. Jeffrey Layne
DUANE MORRIS, LLP                                Texas Bar No. 00791083
505 9th St., N.W., Suite 1000                    Megan Alter Hudgeons
Washington, DC 20004-2166                        Texas Bar No. 24001645
(202) 776-7800                                   REED SMITH LLP
kpanderson@duanemorris.com                       111 Congress Ave., Suite 400
                                                 Austin, TX 78701
Counsel for NXP Semiconductors N.V.,             (512) 563-1816
NXP B.V., NXP USA, Inc.,                         (512) 623-1802 (Fax)
Qualcomm Incorporated and                        mhudgeons@reedsmith.com
Qualcomm Technologies, Inc.                      jlayne@reedsmith.com

                                                 Counsel for Qualcomm Incorporated and
                                                 Qualcomm Technologies, Inc.

Eric W. Schweibenz (Admitted Pro Hac Vice)
John S. Kern (Admitted Pro Hac Vice)
Alexander B. Englehart (Admitted Pro Hac Vice)
Oblon, McClelland, Maier & Neustadt, LLP
1940 Duke Street
Alexandria, VA 22314
(703) 413-3000
eschweibenz@oblon.com
jkern@oblon.com
aenglehart@oblon.com

Counsel for MediaTek Inc. and
MediaTek USA Inc.




                                            11
       Case 6:18-cv-00339-ADA Document 140 Filed 08/19/19 Page 12 of 12




                               CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that all counsel of record who have appeared in this case are being served on this 19th day of

August 2019, with a copy of the foregoing via the Court's CM/ECF system.



                                                   /s/ Tyler T. VanHoutan
                                                   Tyler T. VanHoutan




                                             12
